       Case 2:20-cv-00841-DLR Document 18 Filed 08/27/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Karen S Nisenbaum,                                  No. CV-20-00841-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   Michael Nisenbaum,
13                  Defendant.
14
15
16          Plaintiff asks the Court to enjoin Defendant from bringing an action in a Tennessee
17   state court that Plaintiff believes will include claims that are compulsory counterclaims in
18   this action. (Docs. 14.) “Federal Rule of Civil Procedure 13(a) requires a defendant in
19   federal court to state as a counterclaim any claim he may have against the plaintiff that
20   ‘arises out of the transaction or occurrence that is the subject matter’ of the plaintiff’s
21   claim.” Seattle Totems Hockey Club, Inc. v. Nat’l Hockey League, 652 F.2d 852, 854 (9th
22   Cir. 1981). “It is well-settled that in order to enforce this bar, a federal court may enjoin a
23   party from bringing its compulsory counterclaim in a subsequent federal court action.” Id.
24   In some circumstances, a federal court may also enjoin a defendant from bringing his
25   compulsory counterclaims in the courts of a foreign country. Id. at 856. This power,
26   however, does not extend to a parallel suit brought in a state court. To the contrary, 28
27   U.S.C. 2283 prohibits federal courts from enjoining a state court proceeding “except as
28   expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to
       Case 2:20-cv-00841-DLR Document 18 Filed 08/27/20 Page 2 of 2



 1   protect or effectuate its judgments.”
 2                 Rule 13(a) cannot be construed as empowering the federal
                   court to restrain state-court proceedings. Thus, if a party
 3                 asserts a claim in a state court that should be a compulsory
                   counterclaim in an already pending federal action, the federal
 4                 court cannot enjoin the prosecution of the state proceeding. In
                   this situation the general objective underlying Rule 13(a) of
 5                 avoiding multiple suits is outweighed by the express statutory
                   policy prohibiting federal interference with the functioning of
 6                 state judicial systems.
 7
     Wright & Miller, Federal Practice and Procedure, Civil § 1418 (3d ed. 1971); see also KC-
 8
     X Am. Aerospace LLC v. Smithline, CV 12-10415 GAF (SPx), 2013 WL 12138993, at *5
 9
     (C.D. Cal., Feb. 27, 2013); Reines Distributors, Inc v. Admiral Corp., 182 F. Supp. 226,
10
     230 (D.C.N.Y. 1960). Accordingly,
11
            IT IS ORDERED that Plaintiff’s motion for an antisuit injunction pursuant to
12
     Federal Rule of Civil Procedure 13(a) (Doc. 14) is DENIED.
13
            Dated this 27th day of August, 2020.
14
15
16
17
18                                                 Douglas L. Rayes
                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                -2-
